DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/2/2022.

Information Disclosure Statement
The information disclosure statements (IDS’) are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The following claims are objected to because of the following informalities:
Claim 2, “where the sample container including a mounting channel” should be amended to read “where the sample container includes a mounting channel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0098755 A1 to Keller. 
Regarding Claim 1, Keller discloses a biopsy apparatus, comprising inter alia: 
a biopsy needle (needle 22) (Fig. 1); 
a sample manifold (cover 42) (Figs. 1 & 2) coupled to the biopsy needle (via probe assembly 20), the sample manifold having a receptacle (space within cover 42) (Fig. 2) and an insertion axis (longitudinal axis of cover 42) (Fig. 2), the sample receptacle having an interior side wall (inner surface of cover 42) (Fig. 2) and a mounting pin (rotatable member 44) that projects inwardly from the interior side wall toward the insertion axis (when rotatable member 44 is inserted into cover 42) (Fig. 2); and 
a sample container configured for insertion into the receptacle (alternative container 300), wherein the sample container includes a cap portion (top 326), a basket portion (side walls, center walls and top, [0079]), and a hinge, wherein the cap portion is joined to the basket portion by the hinge ([0086] Although not shown, it should be understood that in the present example each top (326) is secured to body (310) by a living hinge connecting the proximal end of each top to proximal end (318) of each tray receiving portion (312)) (Fig. 13).
Regarding Claim 4, Keller discloses the biopsy apparatus of claim 1 wherein the basket portion includes a floor (floor 330), the floor having a concave interior surface (Fig. 13) and a plurality of holes, the plurality of holes (vent openings 328, 332) allowing a vacuum to travel through the sample container to deliver a tissue sample from the biopsy needle onto the concave interior surface of the floor (holes exist as claimed, therefore, the device of Keller allows a vacuum to travel through the sample container to deliver a tissue sample from the biopsy needle onto the concave interior surface of the floor) ([0078]).  
Regarding Claim 5, Keller discloses the biopsy apparatus claim 1, wherein the hinge facilitates a pivot of one or both of the cap portion and the basket portion around the hinge between a closed position and an open position, the open position providing access to contents of the sample container ([0086] Although not shown, it should be understood that in the present example each top (326) is secured to body (310) by a living hinge connecting the proximal end of each top to proximal end (318) of each tray receiving portion (312)) (Fig. 13).  
Regarding Claim 6, Keller discloses the biopsy apparatus claim 5, wherein when the sample container is in the closed position, a partial side wall of the cap portion overlaps a partial side wall of the basket portion to form a snap fit (an overlap of the partial side walls (indicated below in annotated Fig. 13 by drawn lines lines) overlap in a closed position, therefore, the device of Keller allows for a snap fit, especially as broadly claimed).  

    PNG
    media_image1.png
    468
    446
    media_image1.png
    Greyscale

Regarding Claim 11, Keller discloses the biopsy apparatus of claim 1, wherein the basket portion includes a floor (floor 330), the floor having a concave interior surface (Fig. 13) and a plurality of holes, the plurality of holes (vent openings 328, 332) allowing a vacuum to travel through the sample container to deliver a tissue sample from the biopsy needle onto the concave interior surface of the floor (holes exist as claimed, therefore, the device of Keller allows a vacuum to travel through the sample container to deliver a tissue sample from the biopsy needle onto the concave interior surface of the floor) ([0078]).
Regarding Claim 12, Keller discloses the biopsy apparatus of claim 1, wherein the cap portion and the basket portion of the sample container together define an aperture and an interior sample chamber (chambers 334), and wherein the biopsy needle includes a vacuum cannula having a proximal end portion that extends to the aperture to deliver, via vacuum, tissue samples from the biopsy needle into the interior sample chamber ([0048] The severed tissue samples are communicated proximally through the lumen of the cutter to tissue sample holder assembly (40), as described below. In some versions, probe assembly (20) is coupled with a control module that is operable to provide communication of vacuum, saline, and/or atmospheric air to probe assembly (20)).
Regarding Claim 13, Keller discloses the biopsy apparatus of claim 12, wherein the aperture of the sample container is formed by a first semicircular aperture of the cap portion positioned adjacent a second semicircular aperture of the basket portion when the sample container is in a closed position (note the semi-circular shape of both the cap and the aperture of the basket, as best seen in Fig. 13).

Allowable Subject Matter
Claims 2, 3 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose, teach or fairly suggest, singly and in combination, the limitations as set forth in Claims 2, 3 and 7-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791